Citation Nr: 0112118	
Decision Date: 04/27/01    Archive Date: 05/01/01

DOCKET NO.  00-14 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic low back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1943 to June 
1946 and from November 1952 to April 1954, as well as 
subsequent service in the Navy reserves until his resignation 
in January 1963.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied service connection for 
a low back disorder.

In a June 2000 VA Form 9, the veteran appears to raise a 
claim for an increased rating for his service-connected 
cervical spine disability as he stated that he "should get 
maybe another 10% from the 1953 accident."  This matter is 
referred to the RO for clarification and appropriate action.
 

FINDING OF FACT

The veteran sustained a back injury during World War II while 
on active duty but multiple subsequent examinations were 
negative for any abnormal objective findings relating to a 
low back disorder; a chronic low back disorder was first 
shown decades after service, and there is no medical evidence 
of a nexus between a current low back disorder and any 
incident of active service.


CONCLUSION OF LAW

A chronic low back disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 1154(b) (West 
1991 & Supp. 2000); Veterans Claims Assistance of Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. 
§§ 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury sustained or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131  
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (2000).  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Certain chronic disabilities, such as arthritis, 
are presumed to have been incurred in service if manifest to 
a compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

During the pendency of the veteran's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) became effective.  This liberalizing 
legislation is applicable to the veteran's claim.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. 

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claim for service 
connection has been properly developed as recent VA treatment 
records and examination reports have been associated with the 
file.  The Board notes that VA clinical treatment and X-ray 
records, which have failed to suggest a nexus between a 
current low back disorder and any remote incident of service, 
are associated with the claims file.  Under these 
circumstances, the Board finds that VCAA does not mandate an 
examination.  (Elaboration on this latter point is in the 
analysis below.)  The Board will The RO requested from the 
veteran information pertaining to any physician or lay 
statements reflecting treatment since discharge from service, 
and advised him in the statement of the case what must be 
demonstrated to establish service connection, including on a 
presumptive basis.  The Board finds that the RO has obtained, 
or made reasonable efforts to obtain, all treatment records 
which might be relevant to the veteran's claim, and the 
veteran has not identified any additional treatment records 
which have not been obtained.  In this regard, the Board 
notes the veteran's August 1980 response to the RO's request 
for additional treatment information, indicating that he 
could not go back 26 years and give dates or doctors and that 
a physician who had treated him in 1973 was deceased.  The 
Board observes that, where records are unavailable, "VA has 
no duty to seek to obtain that which does not exist."  Counts 
v. Black, 6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 
Vet. App. 233, 237 (1993).  Accordingly, no further 
assistance to the veteran in acquiring medical evidence is 
required by the new statute.   

The Board finds no prejudice to the veteran in this case by 
proceeding with an adjudication of the question of 
entitlement to service connection as the RO has complied with 
the notice provisions of the VCAA.  This is so because the RO 
specifically notified the veteran of the requirements needed 
for entitlement to service connection in the statement of the 
case issued in June 2000.  The RO notified the veteran that 
there must be evidence of a current disability, evidence of 
disease or injury during service or within one year after 
discharge, and evidence of a link between the disability and 
service.  Moreover, all of the relevant evidence was 
considered.  As such, there has been no prejudice to the 
veteran that would warrant a remand, the veteran's procedural 
rights have not been abridged, and the Board will proceed 
with appellate review.  Bernard v. Brown, 4 Vet. App. 384, 
393 (1993).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  In order to prevail in a 
claim for service connection there must be medical evidence 
of a current disability as established by a medical 
diagnosis; of incurrence or aggravation of a disease or 
injury in service, established by lay or medical evidence; 
and of a nexus between the in-service injury or disease and 
the current disability established by medical evidence.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Medical 
evidence is required to prove the existence of a current 
disability and to fulfill the nexus requirement.  Lay or 
medical evidence, as appropriate, may be used to substantiate 
service incurrence.  

Factual Background

Service medical records during the veteran's initial period 
of active duty show no treatment for a low back disability.  
All physical examination reports during that time period 
reveal normal clinical findings for the bones, joints, spine 
and extremities, including his June 1946 separation 
examination report.  

Naval reserve examination reports dated in July 1946, August 
1949 and 1950, September 1951, and February 1952 indicate 
normal clinical findings for the bones, joints, spine and 
extremities.  An August 1952 certification for active duty 
examination also reveals normal clinical findings for the 
spine and extremities.  In the medical history section of 
that report, the examiner noted that the veteran had injured 
his back on an aircraft carrier in 1945, for which he wore a 
brace for a couple months and had no subsequent trouble.  In 
November 1953, the veteran ditched his F2H-2 aircraft in the 
sea following a catapult launch.  He was taken to sick bay 
within a few minutes of the accident.  On examination, the 
veteran's only complaints were minor bruises about the left 
shoulder and arm.  He was kept under observation and 
developed progressive stiffness of his neck, but X-rays of 
the spine failed to show any fractures and he was treated 
with local heat therapy.  On the second day, he was 
discharged fit for duty with the discomfort in his left 
shoulder and neck subsiding.  The impression was multiple 
contusions of the left shoulder and neck.  The March 1954 
separation examination report reveals normal clinical 
findings for the spine and extremities.

In the medical history section of the July 1956 examination 
report, the veteran had checked the "yes" column for "worn a 
brace or back support", and the examiner noted that the 
veteran had worn a back brace intermittently since an 
aircraft accident 2 1/2 years earlier, but the physician also 
indicated that the veteran had no current disability.  That 
examination report indicates that there were no defects 
considered disabling.  Other naval reserve examination 
reports dated in October 1955 and July 1957 indicate normal 
clinical findings for the spine and other musculoskeletal 
system.  The veteran, however, checked the "no" column for 
"worn a brace or back support" in the medical history section 
of his naval reserve examination reports dated in October 
1955 and July 1957 and July 1959.

In June 1980, the veteran filed a claim for service 
connection for residuals of back and neck injuries due to an 
aircraft accident at sea in November 1953.  In a July 1980 
letter, the RO asked the veteran to supply additional 
evidence showing treatment or lay statements to support 
treatment of the alleged disorders during service and 
following discharge.  In an August 1980 response, the veteran 
indicated that he was told he could always go to a VA 
hospital if he had problems and that he had had back problems 
for years but had always used his private health insurance.  
Since he was no longer working and did not have insurance, 
the veteran wanted to go to the VA for further checkups.  The 
veteran added that he could not go back 26 years and give 
dates or doctors and indicated that a Dr. W. J in Prairie 
Village, Kansas, now deceased, who had treated him seven 
years earlier, and that he had gone to the Kansas University 
Medical Center for complete X-rays and a checkup in 1960.  He 
did not complete a release form.  The veteran added that his 
real question was whether World War II and Korean War 
veterans could go to VA hospital for help.  

An October 1980 rating decision denied service connection for 
upper and mid back disabilities, noting that, while the 
veteran was treated for contusions of the left shoulder and 
neck while in service, the conditions were acute and 
transitory and no residuals were found on his last 
examination. 

In letters to the veteran dated in November 1980 and 1981 and 
in April 1982, the RO indicated that, if the veteran wanted 
to reopen his claim for service connection, he needed to 
submit statements from doctors who had examined or treated 
him during or after service, or statements from persons who 
served with him who could testify from their own personal 
knowledge that the condition claimed by the veteran was 
incurred in or aggravated by service.

In September 1997, the veteran filed to reopen a claim for 
service connection for residuals of a neck injury.  He did 
not indicate a low back disability at that time.

At a February 1998 VA spine examination, the veteran reported 
that he had had to ditch his aircraft and, when rescued, that 
he could not move his head and body for two days but that he 
was fine after one week.  He complained of progressive neck 
pain for the prior two years, preventing him from moving his 
neck from side to side especially while driving.  The veteran 
also complained of backache and stated that he took six Advil 
tablets daily.  The veteran added that he still played 
racquetball 45 minutes each day.  Clinical and X-ray findings 
related to the veteran's cervical spine disability.  The 
impression was degenerative disc and joint disease of the 
cervical spine caused by the airplane crash in 1952.  (In an 
April 1998 rating decision, the RO granted service connection 
for degenerative disc and joint disease of the cervical spine 
(claimed as neck injury) and assigned a 10 percent rating, 
effective from September 2, 1997.)

VA treatment records from September 1998 to November 1999 
show that the veteran first complained of sporadic low back 
pain in November 1998.  On examination, there was no 
tenderness over the low back and no clubbing, cyanosis or 
edema.  Pulses were palpable bilaterally.  The assessment was 
complaints of low back and sciatic pain.  In March 1999, the 
veteran indicated that he had had difficulty walking for the 
prior 3 or 4 years due to low back pain.  He attributed his 
low back pain to having had more than 400 catapults from 
aircraft carrier decks in World War II and the Korea War.  
The veteran indicated that the tenderness stayed local at the 
back and did not radiate distally and he had no history of 
numbness and weakness.  On examination, position and light 
touch were intact.  Plantar responses were downgoing 
bilaterally and deep tendon reflexes were 2+ throughout.  
Lower extremity musculoskeletal-motor strength was in the 
good range.  Passive range of motion of the hips and knees 
was full with crepitus of the knees noted on examination.  
There was tenderness of the right sacroiliac joint to 
palpation.  The impression was low back pain syndrome and 
sacroiliac joint tenderness with questionable lumbosacral 
radiculopathy.  Later in March 1999, the veteran complained 
of continuing low back pain, which had begun to radiate 
through the buttocks.  He denied numbness and tingling of 
feet and toes or radiating pain through the lower extremities 
with valsalva, cough or sneeze.  The veteran walked stiffly 
into the examination room and slowly on/off the examination 
table.  On examination, the veteran was tender over the low 
back and right sacroiliac joint. The assessment was 
osteoarthritis and degenerative disc disease of the low back 
with sacroiliac involvement.  A March 1999 lumbosacral X-ray 
revealed advanced degenerative changes with scoliosis and 
disc space narrowing present at all levels.   An April 
magnetic resonance imaging (MRI) study shows Schmorl's nodes 
present from T11-T12 through L5-S1 levels; levoscoliosis of 
the lumbar spine with the apex at L2-L3, as well as multiple 
anterior, lateral, and posterior projecting osteophytes 
consistent with spondylosis deformans; moderate to marked 
facet arthropathy was present with parasagittally oriented 
facets at T12-L2 and L3-L4; and moderate facet arthropathy 
was present with parasagittally oriented facets at L2-L3 and 
L5-S1.  After an unsuccessful course of physical therapy, the 
veteran returned in May 1999 for a follow-up examination.  On 
examination, motor strength of the lower extremities appeared 
in the good range and there was tenderness of the low back to 
palpation.  Deep tendon reflexes were +1 and equal with 
plantar responses downgoing bilaterally.  The impression was 
osteoarthritis.  A June 1999 assessment reveals chronic 
cervical osteoarthritis and low back pain.  Subsequent 
treatment focused on the veteran's hearing and skin cancer 
disorders.

A December 1999 comrade statement from Commander D. C. K., 
Sr., who is now deceased and flew with the veteran for a 
number of years, confirmed that the veteran had crashed a 500 
Douglas Dive Bomber in the woods 35 miles west of 
Jacksonville, Florida due to engine failure late in 1944.

Analysis

The veteran has been diagnosed with degenerative disc disease 
of the lumbosacral spine, satisfying the first element of a 
claim for service connection.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995).  But there is no competent medical 
evidence linking the veteran's current low back disorder to 
service.  The service medical records are silent for 
complaints or diagnosis of, or treatment for, low back pain.  
The June 1946 and March 1954 separation examination reports 
indicate normal clinical findings for the veteran's spine.  
In the medical history section of an August 1952 
certification for active duty examination, the examiner noted 
that the veteran had injured his back on an aircraft carrier 
in 1945 for which he wore a brace for a couple of months and 
had no subsequent trouble.  The Board also observes that the 
veteran indicated that he had worn a back brace in the 
medical history section of his July 1956 reserve examination 
report; the examiner noted that the veteran had worn a back 
brace intermittently since an aircraft accident 2 1/2 years 
earlier and added no disability.  Moreover, on other reserve 
examination reports dated in October 1955, July 1957 and July 
1959, the veteran did not indicate that he had worn a back 
brace and his July 1957 reserve examination report shows 
normal clinical findings for the spine.  Though the veteran 
contends that he injured his back either in late 1944 or in 
November 1953 and that private physicians treated him for 
back problems after discharge, he did not indicate that he 
received medical treatment within the first year after 
discharge or that such treatment was specifically for a low 
back disorder.  The VA outpatient treatment notes and 
examination report appear to contain a mere recitation of the 
veteran's self-reported lay history, which does not 
constitute competent medical evidence of causality.  LeShore 
v. Brown, 8 Vet. App. 406 (1996).  The Board also observes 
that the veteran did not indicate he had a low back problem 
at the February 1998 VA examination for service connection 
for a cervical spine disability.  Further, the first 
treatment of record for low back pain appears to be in 
November 1998 and the first notation of degenerative disc 
disease in March 1999, more than 40 years after discharge.  
Moreover, the April 1999 MRI shows degenerative disease 
affecting the entire spine and does not link it to any trauma 
or fracture. 

The statements of the veteran and his comrade as to their 
belief that the veteran's current low back disorder was 
related to in-service injuries are not competent evidence 
with regard to the nexus issue.  See Grottveit v. Brown. 5 
Vet. App. 91,92-93 (1993).  There is no evidence that they 
have the requisite medical expertise to enter a medical 
judgment as to the etiology of his current low back disorder.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (holding 
that laypersons are not competent to offer medical opinions). 

The Board has considered 38 U.S.C.A. § 1154(b), which helps a 
combat veteran establish the element of incurrence of an 
injury in service.  However, it has no affect on establishing 
the elements of a current disability and of a medical nexus 
between a current disability and service.  Kessel v. West, 12 
Vet. App. 9 (1999).  Here, the fact that the veteran 
sustained a back injury as the result of an injury during 
service is not in dispute.  In fact, service connection is in 
effect for residuals of that injury, diagnosed as a cervical 
spine disorder.  As to the veteran's low back disorder, 
however, the primary impediment to a grant of service 
connection is a gap of decades between the inservice trauma 
and a diagnosis of a chronic low back disability.  Moreover, 
unlike the veteran's cervical spine disability, for which 
service connection has already established, numerous 
examinations performed after the inservice injury were 
negative for any abnormal objective findings relating to a 
low back disability.  The evidence dated in recent years, 
while confirming that the veteran now has a low back 
disorder, does not include radiographic evidence of post-
traumatic changes (i.e., compression fractures or vertebral 
fractures) or a medical opinion linking a current low back 
disability to remote inservice trauma.

The Board is cognizant of VCAA's mandate that VA shall 
provide a medical examination or obtain a medical opinion 
when necessary to decide the claim.  Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (to be codified at 38 U.S.C. § 5103A(d)(1)).  
However, VA is not required to provide assistance if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim (to be codified at 38 U.S.C. § 
5103A(a)(2).  In this case, the fact that the veteran has a 
back disability is not in dispute.  The central question is 
whether it began during or as the result of some incident of 
service.  In 1980 the veteran indicated that he could not go 
back 26 years and give dates or doctors for treatment of back 
problems, which might have been for a cervical spine, not a 
low back, disorder.  A physician who is requested to review 
the record and offer an opinion on the contended causal 
relationship would review the same evidence summarized above, 
to include a normal clinical evaluation of the veteran's 
spine and musculoskeletal system at the time of the veteran's 
separations from service and relevant abnormal clinical 
findings first reported 44 years after service.  In other 
words, there is no medical evidence dated during or proximate 
to service for the physician to examine or to cite in 
providing such an opinion.  Under these circumstances, it is 
the Board's judgment that no reasonable possibility exists 
that such assistance would aid in substantiating the claim.

The Board considered the benefit of a doubt doctrine, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not applicable.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a chronic low back 
disorder is denied.




		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

